 


109 HRES 1091 EH: Condemning in the strongest terms Iran’s commitment to hold an international Holocaust denial conference on December 11–12, 2006. 
U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1091 
In the House of Representatives, U. S.,

December 8, 2006
 
RESOLUTION 
Condemning in the strongest terms Iran’s commitment to hold an international Holocaust denial conference on December 11–12, 2006.  
 
 
Whereas Iranian President Mahmoud Ahmadinejad has expressed his intention to hold an international Holocaust denial conference entitled Study of Holocaust: A Global Perspective, to begin on December 11, 2006, in Tehran; 
Whereas in August 2006, Iran staged an international contest of cartoons on the Holocaust, endorsing and promoting prevailing anti-Semitic and anti-Israeli stereotypes and Holocaust denial; 
Whereas Mahmoud Ahmadinejad wrote in a letter in July 2006 to German Chancellor Angela Merkel, Is it not a reasonable possibility that some countries that had won the war (World War II) made up this excuse to constantly embarrass the defeated people . . . to bar their progress.; 
Whereas on October 26, 2005, in a conference entitled, The World without Zionism, President Ahmadinejad stated in a speech that Israel must be wiped off the map.; 
Whereas thereafter, these anti-Semitic comments were broadly condemned by the United Nations and others, including in a measure passed by a unanimous vote of the United States House of Representatives on October 28, 2005; 
Whereas Mahmoud Ahmadinejad’s current intent to host an international Holocaust denial conference is only the latest in a series of threatening, anti-Semitic, Holocaust denial statements and actions he has undertaken since assuming power; 
Whereas to deny the Holocaust’s occurrence is in itself an act of anti-Semitism; 
Whereas one who denies the Holocaust, denies the greatest modern tragedy of the Jewish people and the most extreme act of anti-Semitism in modern history; 
Whereas Ahmadinejad’s statements and actions occur in the midst of Iran’s relentless defiance of the international community by rejecting nuclear nonproliferation standards and the latest United Nations Security Council demand that Iran immediately halt its efforts to enrich uranium; and 
Whereas the longstanding policy of the Iranian regime aimed at destroying the democratic State of Israel, highlighted by statements made by Mahmoud Ahmadinejad, underscores the threat posed by a nuclear Iran: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns in the strongest terms Iran’s commitment to hold an international holocaust denial conference on December 11-12, 2006, and any and all anti-Semitic statements made by Iranian President Mahmoud Ahmadinejad and other Iranian leaders; 
(2)reaffirms the United States commitment to prevent a nuclear Iran; 
(3)calls on the United Nations to officially and publicly repudiate all of Iran’s anti-Semitic statements made at such conference and hold accountable United Nations member states that encourage or echo such statements; 
(4)calls on the United Nations Security Council to strengthen its commitment to taking measures necessary to prevent Iran from possessing nuclear power; 
(5)reaffirms the United States longstanding friendship with and support for the State of Israel; and 
(6)vows to never forget the murder of millions in the Holocaust and affirms its commitment to ensuring that such genocide never happen again. 
 
Karen L. HaasClerk.
